Citation Nr: 1753263	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  05-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2006, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing from the RO, and in July 2010 he testified before Decision Review Officer (DRO).  Transcripts of both hearings are of record.

This case was previously before the Board, most recently in November 2015, when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  A February 21, 2017 letter to the Veteran from the Chillicothe VA Medical Center noted that he had follow up appointments scheduled on July 10, 2017 and July 27, 2017.  Nevertheless, treatment records subsequent to May 2, 2017 have not been associated with the claims file.  Additionally, VA treatment records from December 4, 2007, December 6, 2007, and December 26, 2007 indicate that unidentified non-VA and fee basis treatment records had been scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  

In a May 24, 2010 statement, the Veteran indicated his stressor, which involved the USS Scorpion being pursued and fired upon by the Russians, occurred during a three month long patrol.  He stated he was unsure whether the requested deck logs from November and December 1966 would document the incident.  He requested that VA obtain deck logs from September 1966 through November 1966.  To     date, deck logs prior to November 1, 1966 have not be requested or obtained.  Accordingly, on remand the AOJ should request for the ship's history of the      USS Scorpion from September 1966 through October 1966.

The Board notes that the Veteran's claims file contains a December 17, 2013 VCIP Unscannable Document Placeholder indicating that a cassette tape could not be scanned.  At his October 2006 hearing, the Veteran testified that the cassette tape was of an audio recording of an interview with his psychiatrist Dr. S.  The Veteran asserted that the audio recording was evidence that the records from that interview were inaccurate.  To the extent possible, the AOJ should make a transcript of the recording and if unable to do so, the Veteran should be notified.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from May 2, 2017 to present, as well as the Vista Imaging records that were referenced in December 4, 2007, December 6, 2007, and December 26, 2007 VA treatment records, and associate them with the claims file.  If the requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Submit a request through official sources for a copy of the ship's history of the USS Scorpion for the period from September 1, 1966 through October 31, 1966.  If the requested ship's history is not available, such response should be associated with the claims file and the Veteran notified of such.

3.  To the extent possible, make a transcript of the  cassette tape identified in the December 17, 2013 VCIP Unscannable Document Placeholder.  To the extent that a transcript cannot be made a part of the record, the Veteran must be notified.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


